



COURT OF APPEAL FOR ONTARIO

CITATION: Pollard Windows Inc. v. 1736106
    Ontario Inc., 2020 ONCA 437

DATE: 20200702

DOCKET: M50796, M50797, M50798 & M50878

Pepall, Pardu and Paciocco JJ.A.

DOCKET: M50796

BETWEEN

Pollard Windows Inc.

Plaintiff/Respondent

(Responding Party)

and

1736106 Ontario Inc., Andrew
    Ferri, Niagara Home Builders Inc., carrying on business as Niagara Heritage
    Homes and Steveco Enterprises Inc.

Defendants/Appellant

DOCKET: M50797

AND BETWEEN

Pollard Windows Inc.

Plaintiff/Respondent

(Responding Party)

and

1736106 Ontario Inc., Andrew
    Ferri, Niagara Home Builders Inc., carrying on business as Niagara Heritage
    Homes and Steveco Enterprises Inc.

Defendants/Appellant

DOCKET: M50798

AND BETWEEN

Pollard Windows Inc.

Plaintiff/Respondent

(Responding Party)

and

1736106 Ontario Inc., Andrew
    Ferri, Niagara Home Builders Inc., carrying on business as Niagara Heritage
    Homes and Steveco Enterprises Inc.

Defendants/Appellant

DOCKET: M50898

AND BETWEEN

Pollard Windows Inc.

Plaintiff/Respondent

(Responding Party)

and

1736106 Ontario Inc., Andrew
    Ferri, Niagara Home Builders Inc., carrying on business as Niagara Heritage
    Homes and Steveco Enterprises Inc.

Defendants/Appellant

Kris Hutton, for the moving party, 1746878
    Ontario Inc.

Santiago H. Costa, for the responding
    party

Heard: In writing

COSTS ENDORSEMENT

[1]

By way of endorsements dated February 4, 2020,
    we dismissed the moving partys motions for leave to appeal in M50796, M50797,
    M50798 and M50878. In the endorsement pertaining to M50797, we stated that the
    responding party may make written submissions on its request for full indemnity
    costs for these four motions (M50796, M50797, M50798 and M50878). We further
    stated that the responding party was to file its costs submissions (not to
    exceed 10 pages) by February 28, 2020, and the moving party was to respond by
    March 20, 2020 (also not to exceed 10 pages).

[2]

By email letter to the parties from the Senior
    Legal Officer dated June 3, 2020, the deadline for the responding party to file
    its costs submissions was extended to June 15, 2020, in light of the challenges
    associated with the COVID-19 public health emergency. The letter advised that,
    if the responding party did not file its costs submissions by that time, it would
    be deemed to have abandoned its request for full indemnity costs.

[3]

The responding party did not file any
    submissions by June 15, 2020. Accordingly, its request for full indemnity costs
    is deemed abandoned.

[4]

We order partial indemnity costs of these four
    motions for leave to appeal, in the aggregate, to the responding party fixed at
    $1,500 inclusive.

[5]

The responding party is at liberty to seek
    payment of these costs out of the proceeds of sale of the property at issue,
    which are held in trust by the Superior Court of Justice, before a judge of
    that court.

S.E.
    Pepall J.A.

G.
    Pardu J.A.

David
    M. Paciocco J.A.


